219 S.W.3d 785 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Andrew K. WATERS, Defendant/Appellant.
No. ED 88135.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2007.
*786 Melinda Kay Pendergraph, Columbia, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter, co-counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Andrew Waters (Defendant) appeals from the trial court's judgment, in accordance with a jury verdict, convicting him of two counts of first-degree robbery in violation of Section 569.020, RSMo 2000. Defendant was sentenced, as a prior offender, to two twenty-year terms of imprisonment, to be served consecutively.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not commit plain error by failing to declare a mistrial sua sponte. Mo. R.Crim. P. 30.20[1]; State v. Collins, 150 S.W.3d 340, 349 (Mo.App. S.D. 2004). An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All rule citations are to Mo. R.Crim. P, 2006, unless otherwise indicated.